Advisory Action
Applicant’s argument and amendments of 10/15/2021 submitted under AFCP 2.0 have been fully considered. Claim 1 is amended. New claim 17 is added. Claims 11-15 had been previously cancelled. The amendments are not entered for the reasons stated below.
Response to Amendments and Arguments
Applicant has added a new claim without cancelling a corresponding number of previously rejected claim(s). This is not allowed in an after final response. As such the amendments are not entered.
Applicant’s amendment to claim 1 and its corresponding arguments were considered. The Examiner agrees that the amendment overcomes the primary art of KILWIN (US-2006/0243382), hereinafter KILWIN. However, further search and consideration of the amendment beyond the allowable time under the AFCP 2.0 is needed to properly examine this amendment. As such this amendment is not entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748